 
[blank
box]
Agreement on Bank Overdrafts (Through an Account Used Exclusively for the
Purpose of Bank Overdrafts) (Customer Copy)




     
Overdraft Limit No.
0010

November 18, 2010
 To: The Bank of Tokyo-Mitsubishi UFJ, Ltd.


 
Address:
Fukoku Seimei Bldg. 17th Floor, 2-2-2   
Uchisaiwai-cho, Chiyoda-ku, Tokyo
 
[seal: Representative Director, Sucampo Pharma, Ltd.]
Name:
Sucampo Pharma, Ltd.
Ryuji Ueno, Representative Director
Address:
Joint and Several Guarantor:
 
 
[seal underneath: DUPLICATE]
Address:
Joint and Several Guarantor:



For the purpose of using a current account to enter into a bank overdraft
transaction (through an exclusive account) with the Bank of Tokyo-Mitsubishi
UFJ, Ltd., the above captioned party hereby gives assurance on complying with
the article provided for below, in addition to the provisions of each of the
articles set forth in the Agreement on Bank Transactions that has been
separately entered into with the said bank.

 
Outline of Transaction:
 
Limit on the principal amount of overdraft:
(Please place the “¥” symbol before the figure)
Billion
¥ 1
  Million
000
  Thousand
000
  Yen
000
Date of maturity of the transaction:
 
November 18, 2011
In the absence of an expression of intention to the contrary by either of the
parties hereto prior to the day immediately before the above date of maturity of
the transaction, the said date of maturity shall be extended for a period of (6,
12) months, and, thereafter, shall be extended in the same manner.
Deposit account used for the purpose of repayment:
[The Bank of Tokyo-Mitsubishi UFJ, Ltd.]
Doujima Branch
 
Current       Savings
Account No.
5306239
Account Holder
The above
captioned party



Article 1 (Transaction Procedures)
1.
For the purpose of entering into the bank overdraft transaction provided for in
the present agreement, the above captioned party shall separately submit the
request form for the opening of an account which will be used exclusively for
the purpose of bank overdrafts.

2.
When the above captioned party wishes to utilize a bank overdraft, it shall
submit the request form for fund withdrawal prescribed by the Bank of
Tokyo-Mitsubishi UFJ, Ltd. in order to withdraw the necessary funds. In the case
where there is more than one account in use, then the said party shall, after
having obtained the consent of the said bank, designate the specific account to
be used for the purpose of overdraft.

3.
The fund withdrawals referred to in the preceding paragraph may be made until
the date of maturity of the transaction within the amount that remains after the
balance of overdraft is subtracted from the limit on the principal amount of
overdraft indicated above.

4.
The Bank of Tokyo-Mitsubishi UFJ, Ltd. may, at its sole discretion, allow [the
above captioned party] to withdraw funds beyond the limit on the principal
amount of overdraft indicated above.  If such case occurs, [the said party]
shall immediately make payment of the amount in excess of the said limit, if so
requested by the bank.

5.
The account used exclusively for the purpose of bank overdrafts provided for
under the present agreement shall be used only for overdrafts based on the
request form for fund withdrawal referred to in Paragraph 2 above of the present
article, and shall not, unless the consent of the Bank of Tokyo-Mitsubishi UFJ,
Ltd. has been obtained, be used to clear notes and checks, or to debit funds
through bank account transfers. In addition, the said account shall not be used
for receiving funds that are remitted from the above captioned party, or any
third parties. Furthermore, [the said bank] shall not provide any forms used to
issue notes or checks.

 
(Please see reverse side for additional terms and conditions)

 
 
 

--------------------------------------------------------------------------------

 